NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARY CHASE,                        )
                                   )
       Appellant,                  )
                                   )
v.                                 )              Case No. 2D17-1192
                                   )
DYCK-O'NEAL, INC.,                 )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

David W. Fineman of The Dellutri Law
Group, P.A., Fort Myers, for Appellant.

David M. Snyder of David M. Snyder, P.A.,
Tampa; Susan B. Morrison of Law Offices
of Susan B. Morrison, P.A., Tampa; and
Joshua D. Moore of Law Offices of Daniel
C. Consuegra, Tampa, for Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, CRENSHAW, and LUCAS, JJ., Concur.